[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANT CITY OF NEW HAVEN'S MOTION FOR SUMMARYJUDGMENT (#130)
The motion is denied, without prejudice, for the following reasons.
(1) This motion, dated and filed on March 23, 1995 was withdrawn on March 28, 1995.
(2) The court construes this motion as a motion for summary judgment on the First Special Defense. That defense pleads the statute of limitations as contained in General Statutes Section 52-584
while the motion and supporting memorandum both refer to Section 13a-149.
William L. Hadden, Jr., Judge